DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
Claim Objections
Claim 10 is objected to because of the following informalities:  line 11, the limitation “a second surface” needs to be changed to “the second surface” because it is not a first mentioned.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 13-14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 (and dependent claims 11 and 13-15 dependent thereon), last 4 lines, the limitations “cutting through the device wafer… to separate the die stacks; and removing the divider walls after the cutting” is unclear.  It is not clear because on one hand, it claims the die stacks being separated by cutting, but on the other hand, it claims the divider walls being removed after the cutting.  In the other words, it claims the die stacked being separated before removing the divider walls.  Therefore, it is not clear that how the die stacks can be considered as being “separated” when the divider walls have not been removed.
Allowable Subject Matter
Claims 1-9 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in base claim 1, including:  mounting a carrier wafer on a second surface of a device wafer; arranging divider walls in a pattern on a first surface of a device wafer; mounting the die stacks to the first surface of the device wafer after arranging the divider walls; removing the carrier wafer from the second surface of the device wafer; after removing the carrier wafer from the device wafer, cutting through the device wafer from the second surface; and removing the divider walls from between the die stacks after cutting through the device wafer thereby forming a vacant lane between adjacent pairs of the die stacks.
Claims 10-11 and 13-15 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following independent claim 10 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
In claim 10, lines 10-12, the limitation “cutting through the device wafer from a second surface of the device wafer to the first surface to separate the die stacks; …” needs to be changed to “cutting through the device wafer from the second surface of the device wafer to the first surface; …” by changing “a second surface” to “the second surface” and deleting a phrase “to separate the die stacks”.
Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817